Porter, J.,
delivered the opinion of the court.
This is an action by which the third possessor of mortgaged property demands that he be paid out of the proceeds of a sale made at the instance of the mortgage creditor, the value of certain improvements which he alleges he placed on the premises after they came into his possession.
The general issue was pleaded; and after hearing the parties, the court of the first instance gave judgement against the plaintiff, dissolved the injunction, and assessed the defendant’s damages at seventy-four dollars.
If we take the value of the property from the testimony and not from the sale, it was worth one thousand three hundred dollars, or one thousand four hundred dollars, independent of the improvements put on it by the plaintiff; they are proved j-0 have cost, a few years since, from two hundred dollars to 7 J three hundred dollars. The whole only brought seven hun4red and forty dollars at public auction. There is no proof w-kat increased value the improvements put on by the petitioner, gave to the whole; but a presumption is only raised, . • r • "l and that is not sumcient to enable us to reverse the judgement *515below. When property is sold at a sacrifice, as this appears to be, it is well known that a little more or less improvement often affects in a small degree the price. The plaintiff could have placed this matter beyond doubt by calling in the purchaser at the sheriff’s sale.
The act of 1831, page 102, annexing a penalty in damages on the dissolution of an injunction, does not apply to injunctions obtained before its passage. A statute cannot inflict a penalty for an act committed anterior to its promulgation.
Rigg, for plaintiff. Flint, for defendant.
But the judgement is erroneous in assessing damages in favor of the defendant under the act of 1831, page 102. The injunction was applied for and obtained previous to the passage of the law, and a statute cannot inflict a penalty for an act committed anterior to its promulgation.
■ It is, therefore, ordered, adjudged, and decreed, that the judgement of the District Court be annulled, and reversed; and it is further ordered, that there be judgement in favor of the defendant, that the injunction issued in this case be dissolved; the plaintiff paying costs in the court of the first instance, the defendant those of appeal.